234 S.W.3d 625 (2007)
STATE of Missouri, Respondent,
v.
Maurice A. HANCOCK, Appellant.
No. ED 84195.
Missouri Court of Appeals, Eastern District, Division Two.
October 2, 2007.
Michelle M. Rivera, Assistant Public Defender, St. Louis, MO, for appellant.
Deborah Daniels, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Defendant Maurice Hancock ("Defendant") appeals from the judgment of the Circuit Court of the City of St. Louis upon his conviction by a jury of one count of the class A felony of trafficking in the second degree in violation of Section 195.223. Defendant contends the trial court erred by refusing to submit to the jury an instruction for the lesser-included offense of possession of a controlled substance because a basis existed for a rational jury to acquit Defendant of the charged offense of second degree trafficking and convict him of the lesser-included offense of possession of a controlled substance.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No *626 error of law appears. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 30.25(b).